DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5, 8, 10, 12, 15, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) in view of U.S. Patent No. 6,826,267 (Duam).


Claim 1:
The cited prior art describes a system for electric power grid element and network management comprising: (Pollack: see the power grid 114 as illustrated in figure 1; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)
at least one grid element constructed and configured for Internet Protocol (IP)-based network communication with at least one server and at least one database via at least one coordinator; (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7)
wherein the at least one grid element communicates a message to the at least one coordinator for registration with an electric power grid; (Pollack: see the initial communication 902, 903 from the IPF 134 to the flow control server 106 as illustrated in figure 9 and as described in paragraphs 0135, 0136; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A)
wherein the at least one grid element is automatically and/or autonomously transformed into at least one active grid element following registration with the electric power grid; (Pollack: see the registration as illustrated in figure 9 and as described in paragraph 0135; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136)
wherein the at least one active grid element is operable to send messages to and/or receive messages from the at least one server via the at least one coordinator; (Pollack: see the messages 904 and updates 906 communicated between the IPF 134 and flow control server 106 after the registration 902, 903 as illustrated in figure 9 and as described in paragraphs 0136, 0137; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A)
wherein the at least one grid element is an electric vehicle or a battery storage; (Pollack: see the electric resources 112 as illustrated in figure 1; “Examples may include battery/charger/inverter systems for electric or hybrid-electric vehicles, repositories of used-but-serviceable electric vehicle batteries, fixed energy storage, fuel cell generators, emergency generators, controllable loads, etc.” paragraph 0034)

Pollack does not explicitly describe periods of time described below.  However, Duam teaches the periods of time as described below.  
wherein the status of the at least one grid element is stored in the at least one database for predetermined periods of time and is used utilized for operation of the at least one active grid element; and (see the transformation and cost information in Pollack and the storing of authorization in Duam; Daum: When authorization is available, the node may, for example, remain authorized for a predetermined time (e.g., 5 minutes), col.5, lines 55-57; note, in programing fiend, “remaining authorized” means a signal will be remained, and there must be a device to keep the signal for later use, for example, in a controller, Controller including RAM, ROM CRC, col.6, lines 40-41; Pollack: “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “Specifically, by collecting information about the grid 114, the electric resource state, and the preferences of the user, the station can present information such as the current electricity price, the estimated recharge cost, the estimated time until recharge, the estimated payment for uploading power to the grid 114 (either total or per hour), etc. The information acquisition engine 414 communicates with the electric resource 112 and with public and/or private data networks 722 to acquire the data used in calculating this information.” Paragraph 0125)
wherein the at least one coordinator is operable to provide control of electric grid operations comprising at least one of energy flows within the electric power grid, grid stabilization, operating reserves, capacity, and/or settlement; (Pollack: “In one implementation, each participating electric resource 112 or group of local resources has a corresponding remote intelligent power flow (IPF) module 134 (hereinafter, "remote IPF module" 134). The centralized flow control center 102 administers the power aggregation system 100 by communicating with the remote IPF modules 134 distributed peripherally among the electric resources 112. The remote IPF modules 134 perform several different functions, including, but not limited to, providing the flow control center 102 with the statuses of remote resources; controlling the amount, direction, and timing of power being transferred into or out of a remote electric resource 112; providing metering of power being transferred into or out of a remote electric resource 112; providing safety measures during power transfer and changes of conditions in the power grid 114; logging activities; and providing self-contained control of power transfer and safety measures when communication with the flow control center 102 is interrupted. The remote IPF modules 134 will be described in greater detail below.” Paragraph 0040)
wherein the message includes at least one of a geodetic reference, a grid element identifier, a grid element authentication, a grid element type, a grid element function, a grid element capacity, a grid element profile, and/or a grid element attachment point reference. (Pollack: “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)
One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, with the known techniques of Duam, namely, appliance control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices with the teachings of Duam to control devices would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., tracking devices on an energy network of Pollack based on the teachings of tracking devices to control in Duam).

Claim 4:
	The cited prior art describes the system of claim 1, wherein the at least one grid element is a device that consumes electric power from the electric power grid and/or supplies power to the electric power grid. (Pollack: “Electric resources 112 of the power aggregation system 100 may include the batteries of electric vehicles connected to the power grid 114 at residences 124, parking lots 126 etc.; batteries in a repository 128, fuel cell generators, private dams, conventional power plants, and other resources that produce electricity and/or store electricity physically or electrically.” Paragraph 0039)

Claim 5:
	The cited prior art describes the system of claim 1, wherein the at least one coordinator is operable to register the at least one grid element to the electric power grid. (Pollack: “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)

Claim 8:
The cited prior art describes the system of claim 1, wherein more than one of the at least one active grid elements are attached to the same attachment point. (Pollack: see the residences 124 and battery repository 128 connected to the local power distribution 122 via the grid as illustrated in figure 1)

Claim 10:
The cited prior art describes the system of claim 1, wherein the messages include at least one of a device status, a supply source, a demand, an attachment location, and/or grid stability information. (Pollack: “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; see the messages 904 and updates 906 including status and control information communicated between the IPF 134 and flow control server 106 after the registration 902, 903 as illustrated in figure 9 and as described in paragraphs 0040, 0136, 0137)

Claim 12:
The cited prior art describes the system of claim 1, wherein the at least one active grid element is operable to provide operating reserves and/or grid stabilization, and/or to serve native load for the electric power grid. (Pollack: see the use of the electrical resources 112 to provide for reserves and system regulation as described in paragraphs 0026, 0148 and as illustrated in figure 1)

Claim 15:
	Claim 15 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 1.
15. A method for electric power grid network management, comprising: 
at least one grid element communicating a message to at least one coordinator for registration with an electric power grid; 
the at least one grid element automatically transforming into corresponding at least one active grid element for functioning actively within the electric power grid following registration with the electric power grid; 
the at least one active grid element sending messages to the at least one server routed by the at least one coordinator; the at least one server operating at least one database to receive information associated with the at least one active grid element; 
wherein the at least one grid element is an electric vehicle or a battery storage; 
the at least one database storing the registration of the at least one grid element for predetermined periods of time for use with operation of the at least one grid element; and 
wherein the messages include at least one of a geodetic reference, a grid element identifier, a grid element authentication, a grid element type, a grid element function, a grid element capacity, a grid element profile, a grid element attachment point reference, a grid element owner identifier, and/or a grid element compatibility identifier.

Claim 18:
The cited prior art describes the method of claim 15, further comprising the at least one active grid element communicating updates to the at least one server and/or the at least one database via the at least one coordinator. (Pollack: see the messages 904 and updates 906 communicated between the IPF 134 and flow control server 106 after the registration 902, 903 as illustrated in figure 9 and as described in paragraphs 0136, 0137; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; see the messages 904 and updates 906 including status and control information communicated between the IPF 134 and flow control server 106 after the registration 902, 903 as illustrated in figure 9 and as described in paragraphs 0040, 0136, 0137)

Claim 19:
	Claim 19 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 12.
19. The method of claim 15, further comprising the at least one active grid element providing operating reserves and/or grid stabilization, and/or serving native load, for the electric power grid.


Claims 2-3, 6-7, 13, 16-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) in view of U.S. Patent No. 6,826,267 (Duam) and further in view of U.S. Patent No. 7,715,951 (Forbes).

Claim 2:
Pollack and Duam do not explicitly describe managing, matching, and prioritizing as described below.  However, Forbes teaches the managing, matching, and prioritizing as described below.  
The cited prior art describes the system of claim 1, wherein the at least one coordinator is operable to manage the at least one active grid element according to its characteristics, profiles, location, and/or capability for responsiveness to various electric power grid resource requirements. (Forbes: see the active load client 300 controlling the devices 30, 40, 50, 60, 70 based on load type (i.e., characteristics), load control time intervals (i.e., profiles), location of the devices, and status (i.e., capability for responsiveness) as illustrated in figures 1, 7 and as described in col. 18, lines 44-67, col. 13, lines 45-50, Col. 13, lines 17-39; “The primary function of the active load client 300 is to manage the power load levels of controllable devices located at the residence or business, which the active load client 300 oversees on behalf of the customer.” Col. 12, lines 25-28; “Each controllable device 402-412, 420,460 responds to the polls with operational information (e.g., activity status and/or error reports) in a status response message.  The active load client 300 stores the status responses in a memory associated with the status response generator 304 for reference in connection with power reduction events.” Col. 13, lines 45-50)
One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, and the known techniques of Forbes, namely, energy device management system, with the known techniques of Duam, namely, appliance control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices and the teachings of Forbes to manage energy of devices on a network with the teachings of Duam to control devices would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., tracking devices on an energy network of Pollack based on the teachings managing and prioritizing devices in Forbes and the teachings of tracking devices to control in Duam).

Claim 3:
Pollack does not explicitly describe managing, matching, and prioritizing as described below.  However, Forbes teaches the managing, matching, and prioritizing as described below.  
The cited prior art describes the system of claim 1, wherein the at least one coordinator is operable to match and prioritize the at least one active grid element for managed charging or discharging within the electric power grid. (Forbes: “The "Query Request" message may include information other than mere status requests, such as temperature set points for thermally controlled devices, time intervals during which load control is permitted or prohibited, dates during which load control is permitted or prohibited, and priorities of device control (e.g., during a power reduction event, hot water heater and pool pump are turned off before HVAC unit is turned off).” Col. 13, lines 27-34)
Pollack, Duam, and Forbes are combinable for the same rationale as set forth above with respect to claim 2.

Claim 6:
Pollack and Duam do not explicitly describe tracking and maintaining as described below.  However, Forbes teaches the tracking and maintaining as described below.  
	The cited prior art describes the system of claim 1, wherein the at least one coordinator is operable to track and maintain a status of the at least one active grid element. (Forbes: see the status response generator 304 that tracks the status of the devices as illustrated in figure 3; “The device control manager 314 also processes "Query Request" or equivalent commands or messages from the ALD server 100 by querying a status response generator 304 which maintains the type and status of each device controlled by the active load client 300, and providing the statuses to the ALD server 100.” Col. 13, lines 22-27; “The active load client 300 stores the status responses in a memory associated with the status response generator 304 for reference in connection with power reduction events.” Col. 13, lines 47-50)
Pollack, Duam, and Forbes are combinable for the same rationale as set forth above with respect to claim 2.

Claim 7:
Pollack and Duam do not explicitly describe a security alert message as described below.  However, Forbes teaches the security alert message as described below.  
The cited prior art describes the system of claim 1, wherein the messages include at least one security alert message, and wherein the at least one coordinator is further operable to send the at least one security alert message to a security monitoring service. (Forbes: “There are several types of messages that the ALC manager 108 may receive from an active load client 300 and process accordingly. One such message is a security alert message. A security alert message originates from an optional security or safety monitoring system installed in the residence or business and coupled to the active load client 300 (e.g., wirelessly or via a wired connection). When a security alert message is received, the ALC manager 108 accesses the ALD database 124 to obtain routing information for determining where to send the alert, and then sends the alert as directed. For example, the ALD manager 108 may be programmed to send the alert or another message (e.g., an electronic mail message or a pre-recorded voice message) to a security monitoring service company and/or the owner of the residence or business.” Col. 9, lines 40-54)
Pollack, Duam, and Forbes are combinable for the same rationale as set forth above with respect to claim 2.

Claim 13:
Pollack and Duam do not explicitly describe a security interface as described below.  However, Forbes teaches the security interface as described below.  
The cited prior art describes the system of claim 1, further comprising a security interface associated with each of the at least one grid element, wherein the security interface provides protection for the contents of the messages from the at least one active grid element, the at least one coordinator, the at least one database, and/or the at least one server. (Forbes: see the security interface 102 for communicating with a utility control center 200 as illustrated in figure 2; “The ALD server 100 also includes a UCC security interface 102 which provides security and encryption between the ALD server 100 and a utility company's control center 200 to ensure that no third party is able to provide unauthorized directions to the ALD server 100.” Col. 8, lines 19-23)
Pollack, Duam, and Forbes are combinable for the same rationale as set forth above with respect to claim 2.

Claim 16:
	Claim 16 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 3.
16. The method of claim 15, further comprising the at least one coordinator matching and prioritizing the at least one active grid element for managed participation within the electric power grid.

Claim 17:
	Claim 17 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 2.
17. The method of claim 15, further comprising the at least one coordinator managing the at least one active grid element according to its characteristics, profiles, location and capability for responsiveness to various electric power grid resource requirements.

Claim 20:
	Claim 20 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 6.
20. The system of claim 15, wherein the at least one coordinator is operable to track and maintain a status of the at least one active grid element.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) in view of U.S. Patent No. 6,826,267 (Duam) and further in view of U.S. Patent Publication No. 2010/0191862 (Forbe1862).


Claim 9:
Pollack and Duam do not explicitly describe deliver priority as described below.  However, Forbes1862 teaches the deliver priority as described below.  
The cited prior art describes the system of claim 1, wherein the message has a delivery priority including a priority access flag. (Forbe1862: Methods for prioritizing load management messages on IP-based networks utilizing an Active Load Directory and IP capable two-way gateway, Abstract;    prioritizing incoming and outgoing load management messages received at a gateway of the system, to ensure that all regulated load management messages are processed before general Internet Protocol (IP) traffic Pp[0003]; a flag indicating whether or not the data is priority Pp[0069])
Pollack and Duam are combinable for the same rationale as set forth above with respect to claim 1.  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Pollack and Duam with Forbe2841 to use “a method with a deliver priority” for delivering corresponding messages, for the purpose of ensuring that all regulated load management messages are processed before general Internet Protocol (IP) traffic.


Claims 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) in view of U.S. Patent No. 6,826,267 (Duam) and further in view of U.S. Patent Publication No. 2011/0010016 (Giroti).


Claim 11:
Pollack and Duam do not explicitly describe complying with a standard as described below.  However, Giroti teaches the complying with a standard as described below.  
The cited prior art describes the system of claim 1, wherein the registration complies with regulations and/or standards established by at least one of the Federal Energy Regulatory Commission (FERC), North American Electric Reliability Corp. (NERC), Independent System Operator (ISO), and/or a governing authority for the electric power grid. (see the compliance with standards in Giroti and the registration of devices in Pollack; Giroti: see the databases 23, 24, and 27 as illustrated in figure 1 and the conformance of parts of the system to NERC standards and requirements as described in paragraph 0055; Individual applications may thus be conveniently added to, or removed from, the platform 10' without adversely affecting other applications. It should be recognized that this aspect tends to provide platform 10' with robustness and with flexibility which facilitates migration from older applications to new applications on an application-by-application basis as new applications are developed in the future. Examples of Smart Grid Applications that may be usable with platform 10' both currently and in the future may include … NERC CIP (North American Reliability Corp. Critical Infrastructure Protection) security standards and requirements Pp[0032]; Pollack: “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136)
Pollack and Duam are combinable for the same rationale as set forth above with respect to claim 1.  One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, with the known techniques of Giroti, namely, smart grid demand management, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices with the teachings of Giroti to manage applications within a smart grid would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., using various standards to register devices within a smart device network of Pollack based on the teachings of using various standards for smart device networks in Giroti).

Claim 14:
Pollack and Duam do not explicitly describe complying with a standard as described below.  However, Giroti teaches the complying with a standard as described below.  
The cited prior art describes the system of claim 13, wherein the security interface is standards-based or determined by a governing entity that regulates grid operations for utilities, market participants, and/or grid operators. (see the compliance with standards in Giroti and the security interface in Forbes; Giroti: see the databases 23, 24, and 27 as illustrated in figure 1 and the conformance of parts of the system to NERC standards and requirements as described in paragraph 0055; Individual applications may thus be conveniently added to, or removed from, the platform 10' without adversely affecting other applications. It should be recognized that this aspect tends to provide platform 10' with robustness and with flexibility which facilitates migration from older applications to new applications on an application-by-application basis as new applications are developed in the future. Examples of Smart Grid Applications that may be usable with platform 10' both currently and in the future may include … NERC CIP (North American Reliability Corp. Critical Infrastructure Protection) security standards and requirements Pp[0032]; Forbes: see the security interface 102 for communicating with a utility control center 200 as illustrated in figure 2; “The ALD server 100 also includes a UCC security interface 102 which provides security and encryption between the ALD server 100 and a utility company's control center 200 to ensure that no third party is able to provide unauthorized directions to the ALD server 100.” Col. 8, lines 19-23)
Pollack, Duam, and Giroti are combinable for the same rationale as set forth above with respect to claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116